Citation Nr: 1042899	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 1978.  
The Veteran also had subsequent Reserves service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  

The issue of entitlement to service connection for bilateral 
hearing loss was remanded by the Board in November 2009 to afford 
the Veteran a VA examination.  In a May 2010 rating decision, the 
RO granted service connection for left ear hearing loss.  The 
Veteran has not expressed disagreement with the disability rating 
or effective date assigned to this disability.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is 
not before the Board at this time.  The only issue before the 
Board is entitlement to service connection for right ear hearing 
loss.  

A hearing was held on June 9, 2009, in Phoenix, Arizona, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.

The issues of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
issue and it is referred to the AOJ for appropriate 
action.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's right ear hearing loss did not manifest in 
service or within one year thereafter and right ear hearing loss 
has not been shown to be causally or etiologically related to the 
Veteran's military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service and may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the RO provided the appellant with notice in March 
2006 prior to the initial decision on the claim in August 2006.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the March 2006 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the March 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The letter 
also requested that the Veteran complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release Information 
to the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency. 

Finally, the Veteran was sent a separate notification letter in 
March 2006 regarding the assignment of disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, all the notification requirements have been 
met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all of the Veteran's Reserves treatment records were 
reviewed by both the RO and the Board in connection with his 
claim.  In November 2009, the Veteran's claim was remanded to 
provide a VA examination.  The record reveals that the Veteran 
was afforded a VA examination in March 2010.  Concerning this, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is 
adequate as the examiner reviewed the claims file in its 
entirety, considered the Veteran's statements, and provided a 
medical opinion with a supporting rationale.  Therefore, the 
Board finds that the November 2009 remand directives were 
substantially completed.  See Stegall v. West, 11 Vet. App. 268 
(1998), Dyment v. West, 13 Vet. App. 141 (1999).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.    38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160. 

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.  
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right ear 
hearing loss.  

The March 2010 VA examination report shows that the Veteran 
currently has a right ear hearing loss disability.  38 C.F.R. 
§ 3.385.  The Veteran alleges that he has hearing loss due to 
acoustic trauma during service.  Specifically, he stated that 
this might have begun with exposure to munitions and small arms 
fire during training especially in Engineer OCS which included 
demolitions training.  He stated that he was also exposed to 
sustained noise from heavy duty generators used to power unit 
equipment and traveled extensively in military aircraft.  

However, the service treatment records do not reveal any findings 
or complaints of right ear hearing loss.  The March 1969 pre-
induction examination report reveals that the audiometric 
findings with respect to the right ear were as follows:  -5 
decibels (dB) at 500 Hertz (Hz), -5 dB at 1000 Hz, 5 dB at 2000 
Hz, 0 dB at 3000 Hz, and 15 dB at 4000 Hz.  In November 1969, the 
audiometric findings were as follows:  0 dB at 500 Hz, 0 dB at 
1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, and 0 dB at 4000 Hz.  
In September 1973, the audiometric findings were as follows:  0 
dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 
Hz.  In May 1974, the audiometric findings were as follows:  10 
dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, and 0 dB at 4000 
Hz.  In the May 1974 report of medical history, the Veteran 
checked no as to having experienced any hearing loss.  Upon 
separation from active service, the August 1978 audiometric 
findings were as follows:  10 dB at 500 Hz, 15 dB at 1000 Hz, 15 
dB at 2000 Hz, 20 dB at 3000 Hz, and 15 dB at 4000 Hz.  In the 
August 1978 report of medical history, the Veteran checked no as 
to having experienced any hearing loss.  The aforementioned 
audiometric findings show that the Veteran's hearing of the right 
ear was within normal limits during his period of active service.  

Several years after separation from active service, the Veteran 
completed a report of medical history in August 1982 and denied 
experiencing any hearing loss.  Subsequently, the Reserves 
examination reports dated in 1987 and 1996 reveal that the 
Veteran's hearing of the right ear was within normal limits.  The 
August 2000 examination report shows that there was some mild 
hearing impairment, see generally Hensley v. Brown, 5 Vet. App. 
155, 157 (1993), but there was no diagnosis of right ear hearing 
loss.  The first evidence of a right ear hearing loss disability 
is in the March 2010 VA examination report, more than 25 years 
after the Veteran's separation from active service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).

Nonetheless, there is no competent medical evidence linking the 
Veteran's current right ear hearing loss disability to active 
service.  In this respect, the Veteran was afforded a VA 
examination in March 2010.  The Veteran reviewed the claims file 
and noted that the Veteran's hearing was within normal limits 
upon entrance and separation from active service.  The examiner 
also noted the Veteran's military noise exposure including 
working near aircraft engines and flew on airplanes and 
helicopters with minimal exposure to small arms fire and 
demolitions.  The examiner noted that review of the service 
treatment records indicated a significant shift in hearing levels 
during military service; however, the hearing levels remained 
within normal limits.  The Institute of Medicine report (noise 
and military service, September 2005) concluded that based on 
current knowledge, noise induced hearing loss occurs immediately 
(i.e. there is no scientific support for delayed onset weeks, 
months, or years after exposure).  The examiner opined that given 
that the Veteran's hearing was within normal limits at the time 
of separation, it was less likely as not that the hearing loss 
was related to military noise exposure.    

Here, the only evidence relating a current right ear hearing loss 
disability to active service is the Veteran's personal 
statements.  There is no indication in the record that the 
Veteran is a physician or other health care professional.  The 
Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a);  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is rendering an opinion as to the etiology of his right 
ear hearing loss.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a hearing loss disability is not a condition generally 
capable of lay diagnosis, although its symptoms, such as 
difficulty hearing, might be described by a lay person, nor is it 
the type of condition that can be causally related to military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this 
regard, the origin of a hearing loss disability is a matter of 
medical complexity and is often the subject of conflicting 
opinions.  Thus, the Board concludes that, although the Veteran 
is competent to report symptoms he experienced while in service 
and after service, his statements as to the origin or onset of a 
hearing loss disability do not constitute competent evidence.  As 
a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding such matters.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Therefore, the Veteran's statements regarding etiology of his 
right ear hearing loss in this case do not constitute competent 
evidence on which the Board can make a service connection 
determination.

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of right ear hearing loss since 
service, the Board recognizes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as in-
service noise exposure.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Furthermore, he can attest to decreased 
hearing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, although the Veteran can attest to experiencing 
symptoms such as difficulty hearing, the Board must address the 
credibility of the Veteran's statements.  For instance, the Board 
can weigh the absence of contemporaneous medical evidence against 
the lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Although the Veteran asserts that his right ear 
hearing loss disability has existed since service, service 
treatment records show that the Veteran's hearing was within 
normal limits and the records do not reveal any complaints 
related to hearing loss during active service.  Thus, the 
assertions of difficulty hearing since service are contradicted 
by contemporaneous service treatment records.  In these 
circumstances, the Board gives more credence to the 
contemporaneous medical evidence of record, which was negative 
for complaints, diagnoses, or treatment for right ear hearing 
loss during active service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  In addition, years 
following active service, in August 1982, the Veteran 
specifically denied experiencing hearing loss and the 
examinations conducted in January 1987 and July 1996 show that 
the Veteran's hearing was within normal limits.  Finally, in the 
Veteran's application for compensation, the Veteran indicated 
that the onset of his hearing loss was in August 2000, many years 
after the Veteran's separation from active service.  In light of 
the above, entitlement to service connection for right ear 
hearing loss based on post-service continuity of symptomatology 
must be denied.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

Lastly, the Board notes that service connection for a hearing 
loss disability may also be granted on a presumptive basis if it 
manifests itself to a degree of 10 percent or more within one 
year after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, 
there is no evidence of such manifestation in this case.  On the 
contrary, the objective medical evidence shows that the Veteran 
did not have a hearing loss disability for VA purposes for years 
following the separation from active service.  Therefore, the 
Board finds that the Veteran's right ear hearing loss disability 
may not be presumed to have been incurred in active service.

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for right ear hearing 
loss to be more persuasive than the evidence in favor of the 
claim.  Although the Veteran currently has a right ear hearing 
loss disability and reports having had the condition since active 
service, the Veteran's service treatment records and separation 
examination report show that the Veteran's hearing was within 
normal limits and do not show any findings, complaints, or 
notations of right ear hearing loss.  Furthermore, the March 2010 
VA examiner, after physical examination and review of the claims 
file, opined that the Veteran's right ear hearing loss was not 
related to active service.  Thus, after careful consideration, 
the Board concludes that the clinical and objective medical 
evidence in this case is more accurate and far more probative 
than the statements of the Veteran, offered years after his 
discharge from service.  See Curry, 7 Vet. App. at 68.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for right 
ear hearing loss.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that service 
connection for right ear hearing loss is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2010).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


